 
 
I 
110th CONGRESS 1st Session 
H. R. 4187 
IN THE HOUSE OF REPRESENTATIVES 
 
November 14, 2007 
Mr. Stupak introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 28, United States Code, to provide for an additional judgeship for the western district of Michigan. 
 
 
1.Additional judgeship 
(a)Additional judgeshipThe item relating to Michigan in the table contained in section 133(a) of title 28, United States Code, is amended by striking

 
 
 
Western4     
and inserting
 
 
 
 
Western5    .  
(b)Official duty stationThe official duty station of the individual appointed to the judgeship created by the amendment made by subsection (a) shall be Marquette, Michigan.  
 
